COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  TIMOTHY SCOTT SKEENS,                          §              No. 08-18-00195-CR

                       Appellant,                §                 Appeal from the

  v.                                             §               394th District Court

  THE STATE OF TEXAS,                            §           of Brewster County, Texas

                        State.                   §                 (TC# CR04606)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until June 21, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James McDermott, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before June 21, 2019.

       IT IS SO ORDERED this 19th day of June, 2019.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.